Citation Nr: 1316582	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  12-24 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received that same month, a statement of the case was issued in August 2012, and a substantive appeal was received in September 2012.


FINDING OF FACT

Tinnitus was not manifested during the Veteran's active duty service or in the presumptive period thereafter, nor is tinnitus otherwise related to such service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with proper notice by letter dated in September 2010.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).




Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  VA has obtained service treatment records (STRs) and afforded the Veteran VA examinations in November 2010 and July 2012.  The Veteran has not provided any information regarding any postservice treatment; indicated, on his October 2010 VCAA Notice Response, that he did not have additional evidence to provide to VA; and submitted two signed VA Forms 21-4142, authorizing the release of information to VA, that do not have any source of information listed.  The Board notes that the duty to assist is not a one-way street.  "If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that no additional assistance in this regard is required.

All known and available records have been obtained and associated with the Veteran's claims file, and the Veteran and his representative have not contended otherwise.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

This appeal involves a claim of entitlement to service connection for tinnitus based on noise exposure during service.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 310 ("[T]he Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  
In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds that, in this case, service connection is not warranted with regard to tinnitus because the preponderance of the evidence is against finding that any such disability manifested during service, manifested within a year following service, or is otherwise etiologically linked to service.

The earliest indications of any manifesting tinnitus problems are found in the Veteran's September 2010 claim for benefits and his October 2010 lay statement.  The Veteran is competent to state that his symptoms began while in service.  However, as discussed below, the Board finds that the Veteran's assertions regarding onset during service, with symptoms persisting thereafter, are not credible.  

The Veteran's STRs are silent as to any suggestion of treatment or diagnosis of any tinnitus or other hearing disability.  The Veteran's February 1970 service separation medical examination report shows that a trained medical professional determined that the Veteran was clinically normal with no pertinent abnormalities, including specifically with regard to ear trouble.  The medical history questionnaire completed at the same time shows that the Veteran, himself, did not indicate any history of tinnitus or other hearing disability and expressly denied "any other illness or injury other than those already noted"; no other disabilities were noted.  The Board finds that if the Veteran had experienced tinnitus in service, it would have been reasonable for him to have reported such and for such to be noted in his STRs; it is not.

The Veteran's STRs also include a May 1968 examination report associated with qualifying for airborne training.  As with the medical reports associated with the Veteran's separation from active duty service, the May 1968 report shows that a medical professional determined that the Veteran was clinically normal with respect to his ears and hearing acuity, and the Veteran did not indicate a history of tinnitus symptomatology.  Furthermore, during service the Veteran sought treatment for other injuries, such as: a toe injury, incurred when he dropped a bag of cement onto his foot (August 1967); a sprained left thumb (March 1969); a rash between his legs (March 1969); neck pain from falling onto the floor (March 1970); and several colds (July 1969 and May 1970).  Again, the Board finds that, if the Veteran experienced tinnitus in service, it would have been reasonable for him to have reported such and for such to be noted in his STRs; it is not.

The Veteran was afforded an initial VA audiological examination in November 2010.  That examiner diagnosed bilateral hearing loss and tinnitus, but concluded that those disabilities were less likely than not related to the Veteran's military service.  However, the examiner did not adequately discuss the relationship between in-service acoustic trauma, conceded by VA, and the Veteran's bilateral tinnitus disability.  Thus, the Veteran was afforded a second VA audiological examination in July 2012.  

The July 2012 VA examination report confirmed that the Veteran currently suffers from bilateral tinnitus.  The examiner acknowledged the Veteran's testimony regarding in-service noise exposure, a lack of noise postservice noise exposure, and onset of symptomatology during service.  After review of the claims file and discussion of its pertinent contents, the July 2012 VA audiological examiner concluded that "it is less likely than not that the veteran's tinnitus was caused by or a result of military service," citing the Veteran's in-service and separation examinations and the numerous documented in-service medical visits, during which the Veteran did not report tinnitus symptoms.  The July 2012 VA examination report reflects that, even accepting the Veteran's own account of the details of his noise exposure throughout his life, the contents of the STRs and the facts of the case compelled the expert clinical audiologist to conclude that the Veteran's current tinnitus is not etiologically linked to service.

The Board finds that the Veteran's STRs are probative contemporaneous evidence that neither the Veteran, nor trained medical professionals, believed that the Veteran had tinnitus at any point during active duty service and otherwise contain no evidence supporting a finding of onset of tinnitus during military service.

As noted above, the earliest indications of any manifesting tinnitus problems are found in the Veteran's September 2010 claim for benefits.  The Veteran has submitted no evidence providing any medical etiology opinion linking his current tinnitus to his military service, and the evidence of record does not otherwise contain any such supportive medical etiology opinion.

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan, supra (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau, supra.

Moreover, while not determinative by itself, it is also significant that there is no evidence of tinnitus for approximately 40 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board believes it reasonable to expect that the Veteran would have reported ongoing tinnitus since service if he was in fact experiencing such symptoms.  

Furthermore, the Veteran's October 2010 lay statement contains his contention that his tinnitus began during advanced individual training, but the contemporaneous STRs show that the Veteran expressly denied any ear trouble-or, indeed, any current disability-in both his April 1968 airborne qualification examination and his February 1970 separation examination.  These inconsistencies diminish the credibility and probative value of the Veteran's statements regarding the onset of tinnitus and a continuity of symptoms since service.  In addition, the credibility of such statements is diminished by the fact that the Veteran, himself, denied such symptoms and otherwise failed to ever report such symptoms to medical care personnel when he had the opportunity to do so, as well as the fact that medical personnel reported normal hearing during service with no pertinent abnormalities. 

The Board acknowledges the Veteran's duties during service and his statements about noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his tinnitus first documented many years later.  As explained earlier, there must be a link or nexus between the noise exposure during service and the current tinnitus.  The preponderance of the evidence is against a finding of such a nexus.  The medical evidence actually shows no pertinent symptomatology during service.  The probative VA medical opinion found that the Veteran's current tinnitus is not related to service.  There is no supportive medical etiology opinion of record.

While the Veteran is competent to start that he has ringing in the ears, he has not been shown to have had training, experience, or education necessary to make a competent finding as to the etiology of his tinnitus, and the Board finds that such is outside the competency of a lay person.  Barr v. Nicholson, 21 Vet. App. at 307 (lay persons generally "are not competent to opine as to medical etiology or render medical opinions"); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 452 (2007) (noting that some disabilities are not "capable of lay diagnosis"); but see Jandreau, supra ("Lay evidence can be competent and sufficient to establish a diagnosis of a condition when [the] layperson is competent to identify the medical condition.").

The Board also finds that service connection is not warranted on a presumptive basis, as the probative evidence weighs against finding that tinnitus, or any hearing disability, manifested to a compensable degree within one year of discharge from service.  

In sum, the Veteran denied any ear trouble in April 1968 and February 1970, no disability was found upon examination in April 1968 or February 1970, the first clinical evidence of a disability is in November 2010, and there is no competent clinical evidence that the Veteran's disability is related to service.  Moreover, as noted above, the Board finds that the Veteran's assertion that symptoms of his disability began in service is not credible.  Indeed, the Board finds that the evidence presents competent and credible probative evidence that the Veteran did not have any pertinent disability during his active duty military service.  The Board further finds that the competent, credible evidence in this case weighs against a finding of any medical nexus between any current tinnitus and the Veteran's service.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus, the benefit-of-the-doubt rule does not apply and this claim is denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


